UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 08-4765


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

TANESHA BANNISTER,

                   Defendant – Appellant,

             and

RANDY MARTIN; GEORGEAN MCCONNELL; ALISIA H. AKBAR; GUSSIE D.
NOLLKAMPER; FLORENCE NOLLKAMPER; CHRISTOPHER M. MORRIS;
LAVACA COUNTY TEXAS; JOSEPH E. MCCONNELL; JOHN M. WARTHER;
WELLS FARGO HOME MORTGAGE, INCORPORATED; CHERYL L. AMAKER;
DONNA C. ADKINS; CHASE MANHATTAN MORTGAGE CORPORATION;
LACARIA BROWN; LUTHER BRYAN,

                   Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-40)


Submitted:    March 18, 2009                 Decided:   April 6, 2009


Before WILLIAMS, Chief Judge, DUNCAN, Circuit Judge, and John
Preston BAILEY, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh,
North Carolina, for Appellant. Beth Drake, Mark C. Moore, Jane
Barrett Taylor, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Tanesha           Bannister        was     convicted        by    a        jury    of

conspiracy to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1)           (2006),      and    was    sentenced         to   life       in     prison.

Bannister       appealed,          challenging        her    conviction       and       sentence.

We affirmed Bannister’s conviction and rejected claims relating

to Bannister’s sentence, but because she was sentenced under the

then-mandatory Sentencing Guidelines, vacated and remanded for

resentencing consistent with United States v. Booker, 543 U.S.

220   (2005).           See    United     States      v.     Davis,     270   F.    App’x      236

(4th Cir. March 17, 2008) (unpublished).

                On    remand,       the   district         court   imposed     a        280-month

variant    sentence           on   Bannister     and        Bannister    timely         appealed.

Counsel for Bannister has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), alleging that he has found no

meritorious issues for appeal but asserting that the district

court     may        have   improperly      calculated          Bannister’s         Guidelines

range.     Bannister has filed a pro se supplemental brief, also

challenging the district court’s calculation of her Guidelines

range and asking this court to appoint her new counsel.                                        The

Government has declined to file a responding brief.                                 Finding no

error, we affirm the district court’s judgment.



                                                3
             In     accordance         with    Anders,     we     have   reviewed      the

record in this case and have found no meritorious issues for

review.     First, because Bannister’s arguments pertaining to her

Guidelines range calculation were either litigated by Bannister

on    her   first    appeal      and    were       rejected,    or    could    have    been

litigated but were not, the mandate rule precludes their present

consideration       by    this    court.            See   Volvo      Trademark    Holding

Aktiebolaget v. Clark Mach. Co., 510 F.3d 474, 481 (4th Cir.

2007) (“[A] remand proceeding is not the occasion for raising

new    arguments     or   legal        theories.”);       United      States     v.   Bell,

5 F.3d 64, 66 (4th Cir. 1993) (stating that the mandate rule

“forecloses       relitigation          of    issues      expressly      or    impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal.”).

             “[T]he doctrine [of the law of the case] posits that

when a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages in the

same case.”         United States v. Aramony, 166 F.3d 655, 661 (4th

Cir.   1999)      (internal      citation      and    quotation       marks    omitted)).

The law of the case must be applied

       in all subsequent    proceedings in the same case in
       the trial court or on a later appeal . . . unless:
       (1)   a   subsequent    trial   produces  substantially
       different evidence, (2) controlling authority has
       since made a contrary decision of law applicable to
       the issue, or (3) the prior decision was clearly
       erroneous and would work manifest injustice.

                                               4
Id. (internal citation and quotation marks omitted); see Doe v.

Chao, 511 F.3d 461, 464-66 (4th Cir. 2007) (discussing mandate

rule and its exceptions).               Because Bannister’s Guidelines claims

do not fall within any of the above-mentioned exceptions, she

may    not    challenge      her     Guidelines       range        calculation       on    this

appeal.

              After        Booker,       a        sentence          is      reviewed        for

reasonableness, using an abuse of discretion standard of review.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                                 The first

step   in     this    review     requires      the        court    to     ensure   that     the

district      court        committed     no       significant           procedural     error.

United    States      v.    Evans,     526    F.3d    155,        161    (4th   Cir.   2008).

Assuming the district court committed no significant procedural

error,       this     court      must        next     consider           the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                Id. at 161-62.

              While the court may presume that a sentence within the

Guidelines      range       is   reasonable,         it    may     not    presume      that   a

sentence outside the Guidelines range is unreasonable.                                    Gall,

128 S. Ct. at 597; see United States v. Abu Ali, 528 F.3d 210,

261    (4th    Cir.    2008)     (“[A]       sentence       that        deviates   from     the

Guidelines      is    reviewed       under    the     same        deferential      abuse-of-

discretion standard as a sentence imposed within the applicable

guidelines range.”).             Rather, in reviewing a sentence outside

                                              5
the Guidelines range, we “consider the extent of the deviation,

but must give due deference to the district court's decision

that the § 3553(a) factors, on a whole, justify the extent of

the variance.”         Gall, 128 S. Ct. at 597.             Even if this court

would have imposed a different sentence, this fact alone will

not justify vacatur of the district court’s sentence.                   Id.

             We    find     the   district        court’s     280-month       variant

sentence    to    be   reasonable.         On    remand,    the    district     court

entertained counsel’s argument regarding the weight that should

be    afforded     the      § 3553(a)     factors,     allowed      Bannister         an

opportunity to allocute, and thoroughly considered the § 3553(a)

factors before imposing Bannister’s sentence.                     We conclude that

the   district      court     adequately        explained   its     rationale      for

imposing the variant sentence, that the sentence was selected

pursuant to a reasoned process in accordance with law, and that

the reasons relied upon by the district court are plausible and

justify the sentence imposed.                 Abu Ali, 528 F.3d at 260-61;

United States v. Pauley, 511 F.3d 468, 473-76 (4th Cir. 2007).

            Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment    and    deny     Bannister’s    motion     for   appointment       of     new

counsel.     This court requires that counsel inform Bannister in

writing of her right to petition the Supreme Court of the United

States     for    further    review.       If     Bannister    requests       that    a

                                          6
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel's motion must state

that a copy thereof was served on Bannister.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       7